Exhibit Utah Medical Products, Inc. Reports Financial Performance for Fourth Quarter and Year Salt Lake City, Utah - In the fourth calendar quarter (4Q) 2009 and year of 2009, Utah Medical Products, Inc.’s (Nasdaq: UTMD) changes in financial results compared to the same time period in the prior calendar year were as follows: 4Q (October – December) Year (January – December) Sales: (2%) (7%) Gross Profit: +1% (8%) Operating Income: +8% (9%) Net Income: (2%) (13%) Earnings Per Share: +1% (7%) Profitability measures compared to the same time periods in the prior calendar year were as follows: 4Q09 4Q08 2009 2008 Gross Profit Margin (GPM): 53.2% 51.7% 53.2% 54.1% Operating Profit Margin (OPM): 36.6% 33.5% 36.4% 37.4% Net Profit Margin (NPM): 23.8% 23.9% 24.1% 25.9% According to CEO Kevin Cornwell, “Despite the 7% decline in sales and eps in 2009, UTMD’s profitability demonstrated continued excellent overall performance. In the 4Q 2009, we experienced some improvement after a year of declines, e.g. the first order for custom blood pressure monitoring kits from our largest international customer in 2008.The $1,588 (in thousands throughout this report unless indicated otherwise) decline in 2009 shipments to this customer represented 85% of UTMD’s total sales decline for the year compared with 2008. In order to ensure profitability, a number of actions were taken later in the year, including overhead reductions in the U.S., plans for consolidation of Oregon operations into Utah in early 2010, expansion of the U.S. sales force through third party representatives, distribution relationships with other medical device manufacturers and investment in equipment and new technology. We invite shareholders to read UTMD’s SEC Form 10-K which will be published before March 16 to obtain more details regarding 2009 performance and projections for 2010.
